Citation Nr: 1414004	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1.

2.  Service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel	


INTRODUCTION

The Veteran had active service from February 1971 to February 1973.
The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that a claim for service connection for degenerative changes of the lumbar spine was denied in a January 2006 Board decision.  This decision was not appealed.  The Veteran submitted a claim to reopen in August 2008.  

In November 2012, the Veteran presented testimony relevant to the issue on appeal before a Decision Review Officer (DRO) at a hearing held at the Roanoke RO.  A transcript of the hearing is associated with the claims file.

The question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1(1995).  


FINDINGS OF FACT

1. In January 2006, the Board denied a claim for service connection for degenerative changes of the lumbar spine.  The Veteran did not appeal that decision. 

2. Evidence received since the last decision of record relates specifically to an unestablished fact necessary to substantiate the claim.

3. The Veteran suffered an in-service injury in July 1972, which caused recurrent symptoms of pain and muscle spasms in his low back.    

4. Due to pain and degenerative changes in his back, the Veteran underwent a hemilaminectomy and medial facetectomy of L5-S1in 2001, and a lumbar fusion with instrumentation in 2007.    


CONCLUSIONS OF LAW

1. The January 2006 Board decision, which denied entitlement to service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1, is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2005); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2. New and material evidence having been received; the claim for service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1 is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. The criteria for service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for Degenerative Changes of the Lumbar Spine

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The Veteran was initially denied service connection for degenerative changes of the lumbar spine in a January 2006 Board decision.  The Board found that the evidence of record indicated that the veteran's current back disability was not related to his July 1972 in-service injury.  No appeal was filed, and the decision was final. 

The Veteran has alleged that new and material evidence exists and has requested that the claim be reopened.  In this regard, the Board notes narrative statements from October 2010 and February 2013 of an orthopedic physician indicating that the Veteran's current low back symptoms are residuals from his in-service injury.   

These opinions regarding the etiology of the Veteran's current condition are new, in that they were not of record at the time of the previous denial, and they are material, in that they relates to a previously unestablished fact necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim will be reopened.



Entitlement to Service Connection for Degenerative Changes of the Lumbar Spine

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran suffered an injury to his low back in July 1972.  The Veteran's service treatment records (STR) indicate the Veteran suffered a lumbosacral strain at that time.  The Veteran underwent an x-ray due to his low back pain in July 1972 but the results were negative.  The Veteran's STR report that the Veteran sought treatment in July, August, and October 1972 for back pain.  

The Veteran stated at his DRO hearing that, despite continued pain and muscle spasms in his low back, he stopped receiving treatment and making complaints to the Army physicians because he wanted to be released from service.  Accordingly, the Veteran did not report any problems upon separation and specifically wrote that he was "in good health on the exam." Of note, is that the Veteran's hearing and vision got better during his time in the service when comparing his entrance and separation examinations.  

The Veteran testified that he briefly sought treatment with a chiropractor about six months after separation from service, but otherwise treated himself with over the counter medications until they had no effect on his level of pain in 1999.

Since initially applying for service connection, the Veteran has provided the opinions of two medical doctors regarding etiology of his current back disability.  He provided a March 2004 statement from the veteran's surgeon indicating that the veteran suffered injury to the L4-L5 level while carrying an armload of records, with reported pain to this level of his back since that time.  The surgeon opined that he felt the in-service accident caused injury to the soft tissues and supporting structures of the spine at the L4-L5 level, which caused a degree of instability to be incurred at this level.  Over the ensuing years degenerative and arthritic changes developed which caused nerve root compression which required the veteran to undergo surgery to help control his leg pain.  A pre-operative MRI was reported as showing left-sided nerve root compression at the L4-L5 level.  The surgeon opined that the accident the veteran suffered in 1972 was directly related to his need for surgery in April 2000 for decompression of the nerve root.

The Veteran also provided a narrative from a different orthopedic physician in February 2013.  The physician stated that based upon his review of the Veteran's service treatment records and the Veteran's statements that the changes seen in the Veteran's back since his military service are directly related to the injury that he sustained in military service.  He opined that it was more likely than not that the Veteran's current symptoms are residuals from the in-service injury.  

With disability compensation claims, the Board is directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case the Board finds that the evidence is at least in equipoise as to whether the Veteran's current condition is related to his in-service treatment.  The VA examiner opined that that it was more likely than not that the Veteran's current back problems were not caused by any back problems he had in service, but this conclusion was based upon a normal physical profile at separation, as well as, complaints of low back pain that ended in August 1972.  The fact that the VA examiner failed to discuss the Veteran's complaints of back pain in October 1972 and the other discrepancies between the Veteran's entrance and separation examination detract from the weight given to his opinion.  

Further, while the Veteran, as a layperson, is unable to provide a nexus between his in-service back injury and his current back condition, he is competent to discuss his symptoms of back pain and muscle spasms that he indicates he has suffered from since his fall in 1972.  He is competent to indicate where this pain was (and currently is) localized despite the VA examiner's indications that the pain in-service was in a slightly different location.  

The Board finds that the Veteran has been generally consistent in his description of his symptomatology and treatment since his in-service accident.  The Board also finds the opinion of the second orthopedic physician to be probative due to his thorough discussion of the Veteran's in-service treatment and his review of his subsequent medical treatment.  

Accordingly, the credible and competent evidence of record indicate that it is at least as likely as not that the Veteran's current back condition is related to his in-service back injury.  As the evidence of record at least places the Veteran's claim in equipoise, the Board grants the Veteran's claim for service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1. 
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).      

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for degenerative changes of the lumbar spine has been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine, status post hemilaminectomy and medial facetectomy of L5-S1 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


